Citation Nr: 1147251	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  04-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:  Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a January 2010 decision, the Board denied service connection for 
post-traumatic stress disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court granted a Joint Motion for Partial Remand and remanded the part of the Board's decision that denied entitlement to service connection for PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Veteran submitted additional medical records to the Board.  
An August 2011 letter advised the Veteran that the evidence was not previously considered by the RO or the Appeals Management Center (collectively referred to as the agency of original jurisdiction (AOJ)).  The Veteran was advised that he could waive the right to AOJ review.  In September 2011, the Veteran's attorney submitted a request to remand the file to the AOJ for review of the additional evidence.  

Under 38 C.F.R. § 20.1304 (c), any pertinent evidence submitted by a veteran or his representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the veteran or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  As the Veteran has requested consideration by the AOJ of the new evidence, this claim must be remanded so that the RO can consider the new evidence in the first instance.

In the Joint Motion, the parties noted that the Board's decision found that there was no competent evidence of a current diagnosis of PTSD.  The Joint Motion noted that a Social Security evaluation dated in April 2003 diagnosed the Veteran with PTSD.  The new evidence submitted by the Veteran in May 2011 reflects a current diagnosis of PTSD.  

The Veteran has identified several stressors related to his service as a combat engineer.  He reported witnessing decapitation and dismemberments.  The Veteran also reported that he was fired upon and that he witnessed a friend being killed by an anti-tank mine.  The RO attempted to verify the Veteran's stressors.  A July 2009 response from the U.S. Army and Joint Services Records Research Center (JSRRC) indicates that the request for verification of the Veteran's stressors was not researched, as the information that was provided was not valid for research purposes.  

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Amended PTSD regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In light of the foregoing, the Board finds that another VA examination is warranted to determine whether  current PTSD is related to a confirmed stressor.  38 C.F.R. 
§ 3.159(c)(4).





Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide any additional information required in order for JSRRC to research his reported stressors.  If the Veteran provides the requested information, prepare a written summary of the claimed stressors.  This summary, along with a copy of the DD-214, service personnel records, and all associated documents should be sent to the JSRRC with a request that an attempt be made to corroborate the alleged stressors.  The Veteran should be informed of any response(s) received from JSRRC. 
 
2.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be provided to the examiner in conjunction with the examination, and the examiner should indicate in the examination report that the claims file was reviewed.  The VA examiner should be provided with a list of verified stressors. 

The examiner is asked to determine whether the Veteran has PTSD, and if so, whether PTSD is at least as likely as not (50 percent or greater likelihood) related to a verified stressor.

If a diagnosis of PTSD is appropriate, the examiner should state whether PTSD is at least as likely as not (50 percent or greater likelihood) related to fear of hostile military or terrorist activity during the Veteran's service.  The examiner should provide a detailed rationale for the opinion.  

3.  Following the completion of the requested actions, the RO should readjudicate the Veteran's claim, taking into account any additional evidence that was received after the issuance of the September 2009 SSOC, including the records received in May 2011.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

